Citation Nr: 1647286	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia with anterior cruciate medial and meniscus ligament tear of the right knee, status post arthrotomy.

2.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to April 1993

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO granted a 10 percent rating for right knee chondromalacia, effective January 24, 2011.  In November 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.  A supplemental SOC (SSOC) was issued in July 2013.

In April 2015, the Veteran testified during a Board hearing before a Veterans Law Judge; a transcript of the hearing is of record.

In May 2015, the Board remanded the claim for a rating greater than 10 percent for right knee chondromalacia to the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action on remand, in a September 2015 rating decision, the AMC awarded a separate 20 percent rating for recurrent right knee subluxation, effective August 25, 2015.  However, the AMC continued to deny a rating in excess of 10 percent for right knee chondromalacia (as reflected in a September 2015 SSOC).  The Board subsequently characterized the appeal as encompassing claims for higher ratings for both right knee disabilities.

In September 2015, the Board denied a rating in excess of 10 percent for right knee chondromalacia as well as denied an initial rating in excess of 20 percent for right knee subluxation.  The Veteran, in turn, appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties that same month, vacating the Board's September 2015 decision.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.

As a final, preliminary matter, the Board notes that following the issuance of a January 2016 rating decision, the Veteran submitted an NOD with regards to reduction of the rating for kidney stones with ureterolithiasis.  To date, however, the RO has not issued an SOC-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  While identification of such facts would typically warrant a remand (rather than a referral), here, given the relatively short length of time since the filing of the Veteran's NOD, this matter is referred to the RO for appropriate action.


REMAND

The Veterans Law Judge who presided at the April 2015 video-conference hearing is no longer available to participate in the Veteran's appeal.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Accordingly, in an August 2016 letter, the Board informed the Veteran of those facts, as well as of his right to present testimony during another Board hearing before a current Veterans Law Judge.  In a September 2016 response, the Veteran indicated that he desired another Board videoconference hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).   As the AOJ schedules video-conference hearings, the Board finds that a remand of these matters for rescheduling of the requested video-conference hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

